DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
On Line 36 of Page 17, the Examiner assumes that “the incident angle 330 will be approx. ~89[Symbol font/0xB0]” should actually be --the incident angle 330 will be approx. ~1[Symbol font/0xB0]--.  Fig. 3B shows that the angle 330 is approaching 0[Symbol font/0xB0] since the distance represented is the maximum visibility of the device 200.  It would not physically make sense for this angle to be approaching a right angle.    
On Lines 28-30 of Page 27, Applicant discloses that “the processor… first polarization filter” and then discloses, on Lines 1-2 of Page 28, that “The first image… is… the same image as the third image”, which would make the difference of the two images zero.  Furthermore, X01 is disclosed as representing the first image (and the third image), while X02 is disclosed as representing the second image.  Therefore, the Examiner assumes that “the third image” on Line 29 of Page 27 should actually be --the second image--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 2 recites a “wherein the first optical bandwidth comprises a bandwidth selected from a spectral range between 400 nm and 900 nm; and the second optical bandwidth comprises a bandwidth selected from a spectral range between 900 nm and 1200 nm”.  The specification appears to disclose that what Applicant refers to as a “bandwidth” is actually a waveband.  
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990).
Since the written description does not clearly redefine the term “bandwidth”, it thus leaves doubt as to the true meaning of the claim.  Therefore, for purposes of examination, the Examiner interprets all instances in the claims of “bandwidth” as --waveband--.    
Claim 3 recites the term “half-width”.   The specification appears to disclose that what Applicant refers to as a “half-width” is actually a full width and half maximum (FWHM).  As for claim 2, Applicant is free to be their own lexicographer, given that the term(s) in question is made sufficiently clear in the written description.    
Since the written description does not clearly redefine the term “half-width”, it thus leaves doubt as to the true meaning of the claim.  Therefore, for purposes of examination, the Examiner interprets all instances in the claims of “half-width” as --full width at half maximum--.    
Claim 18 recites “determine a difference from the first image and the third image, and to calculate the combined image”.  However, Page 28 of the specification discloses that “The first image… is… the same image as the third image”, which would make the difference of the two images zero.  Furthermore, this calculation of a combined image does not correlate with the combined image recited in claim 1.  Therefore, for purposes of examination, the Examiner assumes that Lines 8-9 of claim 18 should actually read: --determine a difference from the first image and the second image, and to calculate the combined image--.
Claim 19 recites a “device of locomotion” and a “device”, though it is unclear if these elements are the same or distinct.  While the recitations of “Device of locomotion comprising: the device” and “influence control of the device of locomotion if the device detects” appear to imply that these elements are the same, the specification discloses a “means of locomotion comprising the device”, thereby eliminating ambiguity.  
Therefore, for purposes of examination, the Examiner assumes that “device of locomotion” in claim 19 should actually read “means of locomotion.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 12-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0124402, disclosed in IDS 21 June 2021), hereinafter Tanaka, in view of Colace et al. (“A near-infrared optoelectronic approach to detection of road conditions”, Optics and Lasers in Engineering, Vol. 51, Issue 5, 2013, Pages 633-636, ISSN 0143-8166, disclosed in IDS 27 August 2021), hereinafter Colace.

Claim 1: Tanaka discloses a device (130, Fig. 2) for identifying water on a surface, comprising:
an optical sensor (270) for producing a first image (from light emission element 231) of the surface which exhibits a first optical bandwidth within which the water exhibits a first absorption rate, and a second image (from light emission element 232) of the surface which exhibits a second optical bandwidth within which the water exhibits a second absorption rate that is higher than the first absorption rate [0038]; and
a processor (210) for combining the first image (401) and the second image (402) to produce a combined image (431) in which the surface is reduced or eliminated as compared to the water, and for detecting the water in the combined image [0054] (Fig. 4).
Tanaka discloses a first polarization filter (240) and a second polarization filter (280) [0040-0041], but is silent with respect to the optical sensor providing images comprising the respective polarization angles.
Colace, however, in the same field of endeavor of optoelectronic detection of road conditions (Abstract), discloses a device for identifying water on a surface, comprising:
an optical sensor configured to provide to a processor a third image with a first polarization filter comprising a first polarization angle (e.g. s-polarized light), and to provide to the processor a fourth image with a second polarization filter comprising a second polarization angle (e.g. p-polarized light), wherein the two polarization filters differ from each other with regard to their polarization angles (P. 633, R col, 5th ¶), and
wherein the processor is configured to detect an aggregate state of the water (i.e. whether it is liquid (water) or solid (ice)) while using the third image and the fourth image in the combined image (with polarization contrast C, P. 634, R col, 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s device to obtain a polarization contrast image for the purpose of unambiguously distinguishing whether water or ice is present on a road surface (Colace, Abstract).

Claim 2: Tanaka further discloses wherein the first optical bandwidth comprises a bandwidth selected from a spectral range between 400 nm and 900 nm (“the first wavelength range may be 800 nm or more and 850 nm or less” [0038]); and the second optical bandwidth comprises a bandwidth selected from a spectral range between 900 nm and 1200 nm (“The second wavelength range may be 940 nm or more and 950 nm or less” [0038]).

Claim 3: Tanaka does not explicitly disclose wherein the first optical bandwidth at a half-width exhibits a value ranging between 820 nm and 870 nm; and the second optical bandwidth at the half-width exhibits a value ranging between 920 nm and 970 nm.
 	Tanaka does disclose a first optical bandwidth in the spectral range of 800 nm to 850 nm and a second optical bandwidth in the spectral range of 900 nm to 1200 nm [0038].  However, these spectral ranges are exemplary.  Furthermore, Applicant has provided no criticality for these claimed ranges.  “Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s device by optimizing the half-widths of the first and second optical bandwidths for the purpose of achieving the clearest and most accurate results.  

Claim 5: Tanaka further discloses wherein the optical sensor (270) comprises a CMOS sensor [0043].

Claim 7: Tanaka further discloses wherein the processor (210) is configured to use, in combining the first image (401) and the second image (402), pixel-by-pixel difference calculation [0049].

Claim 9: Tanaka further discloses wherein the processor (210) is configured to compare values of individual pixels of the combined image (431) with a threshold (predetermined reference value), wherein the pixels with values that exhibit a certain relation to the threshold  are detected as being water (“The water detection unit 200 determines a region of the differential image 431 where the pixel values are higher than a predetermined reference value for detecting the presence of water to be a region where there is water.” [0054]).

Claim 12: Tanaka, in view of Colace, further discloses wherein the polarization angles of the polarization filters are arranged to be offset from one another by 90[Symbol font/0xB0] (Colace, P. 633, R col, 5th ¶, P. 634, R col, 3rd ¶).

Claim 13: Tanaka, in view of Colace, further discloses wherein the processor (210) is configured: 
 	to detect regions comprising water in the combined image (431) [0054], 
 	to evaluate picture elements from the third and fourth images in the regions comprising water (Tanaka, P. 634, L col, 2nd ¶), and
 	to detect an aggregate state of the water, whether the regions comprising water comprise liquid water or ice (with polarization contrast C; Tanaka, P. 634, R col, 3rd ¶).

Claim 14: Tanaka, in view of Colace, further discloses wherein the processor is configured: 
 	to generate normalized intensity values of the third and fourth images when evaluating the picture elements of the third and fourth images (via normalized polarization contrast C; Tanaka, P. 634, R col, 3rd ¶), and
 	to use, in generating the normalized intensity values, a comparison of the values of the picture elements with a sum of the values of the picture elements of the third and fourth images (the polarization contrast C is the ratio of the intensity difference to the intensity sum; Tanaka, P. 634, R col, 3rd ¶).
 	Colace is silent with respect to the specific thresholds to determine the aggregate state of the water.
 	However, Colace does disclose wherein liquid water exhibits a vastly different polarization contrast from ice (ice has a fairly static normalized contrast, whereas liquid water varies greatly, Fig. 2, P. 633, R col, 5th ¶), making it simple to detect the aggregate state.  Furthermore, “[d]etermining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Colace’s aggregate state detection technique with specific thresholds for comparison for the purpose of optimizing the number of correct identifications.

Claim 18: Tanaka, in view of Colace, further discloses wherein the optical sensor (270) comprises the light-sensitive area for producing the first image (401) of the surface which exhibits the first optical bandwidth, and the second image (402) of the surface which exhibits the second optical bandwidth (Tanaka [0038]), wherein the additional optical sensor is configured to provide the third image with the first polarization filter, and to provide the fourth image with the second polarization filter (Colace, P. 633, R col, 4th ¶),
  	wherein the processor (210) is configured to determine a difference from the first image (401) and the second image (402) [0049], and to calculate the combined image (431) while using the first polarization filter (evident from modification of Tanaka with Colace; combination of images would be meaningless if multiple parameters are varied), and
 	wherein the processor is configured to determine a further difference from the third image and the fourth image, and to calculate a polarization difference (polarization contract C) while using the first absorption filter (evident that the images are in the same wavelength range (see, e.g. Fig. 2 of Colace); otherwise, the difference polarization calculation is meaningless) so as to use the polarization difference for evaluating the regions comprising water (P. 634, R col, 3rd ¶).

Claim 19: Tanaka discloses a means of locomotion (10, Fig. 1) comprising:
 	the device (130, Fig. 2) for identifying water on a surface, comprising:
 	an optical sensor (270) for producing a first image (from light emission element 231) of  the surface which exhibits a first optical bandwidth within which the water exhibits a first absorption rate, and a second image (from light emission element 232) of the surface which exhibits a second optical bandwidth within which the water exhibits a second absorption rate that is higher than the first absorption rate [0038]; and
a processor (210) for combining the first image (401) and the second image (402) to  produce a combined image (431) in which the surface is reduced or eliminated as compared to the water, and for detecting the water in the combined image [0054] (Fig. 4), and
	an interface (180), wherein the interface (180) is configured to alert a driver of the means of locomotion (10) and/or to influence control of the means of locomotion (10) if the device (130) detects a solid state of the water [0034].
 	Tanaka discloses a first polarization filter (240) and a second polarization filter (280)  [0040-0041], but is silent with respect to the optical sensor providing images comprising the respective polarization angles.
Colace, however, in the same field of endeavor of optoelectronic detection of road conditions (Abstract), discloses a device for identifying water on a surface, comprising:
an optical sensor configured to provide to a processor a third image with a first polarization filter comprising a first polarization angle (e.g. s-polarized light), and to provide to the processor a fourth image with a second polarization filter comprising a second polarization angle (e.g. p-polarized light), wherein the two polarization filters differ from each other with regard to their polarization angles (P. 633, R col, 5th ¶), and
wherein the processor is configured to detect an aggregate state of the water (i.e. whether it is liquid (water) or solid (ice)) while using the third image and the fourth image in the combined image (with polarization contrast C, P. 634, R col, 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s device to obtain a polarization contrast image for the purpose of unambiguously distinguishing whether water or ice is present on a road surface (Colace, Abstract).

Claims 20,21: Tanaka discloses a method (using device 130 of Fig. 2) of identifying water on a surface, the method comprising:
acquiring (via optical sensor 270) a first image (from light emission element 231) of the surface which exhibits a first optical bandwidth within which the water exhibits a first absorption rate, acquiring a second image (from light emission unit 232) of the surface which exhibits a second optical bandwidth within which the water exhibits a second absorption rate that is higher than the first absorption rate [0038], 
combining (via processor 210, Fig. 4) the first image (401) and the second image (402) to acquire a combined image (431) in which the surface is reduced or eliminated as compared to the water [0054], and
detecting the water in the combined image [0054].
Tanaka discloses a first polarization filter (240) and a second polarization filter (280) [0040-0041], but is silent with respect to acquiring images comprising the respective polarization angles.
Colace, however, in the same field of endeavor of optoelectronic detection of road conditions (Abstract), discloses a method of distinguishing a liquid or solid aggregate state of water in a region comprising water, comprising:
acquiring a third image with a first polarization filter comprising a first polarization angle (e.g. s-polarized light), acquiring a fourth image with a second polarization filter comprising a second polarization angle (e.g. p-polarized light), wherein the two polarization filters differ from each other with regard to their polarization angles (P. 633, R col, 5th ¶), 
evaluating the picture elements of the regions comprising water of the third and fourth images (P. 634, R col, 3rd ¶), and
detecting the aggregate state of the water (i.e. whether it is liquid (water) or solid (ice)) on the basis of the evaluation of the picture elements (with polarization contrast C, P. 634, R col, 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s method to obtain a polarization contrast image for the purpose of unambiguously distinguishing whether water or ice is present on a road surface (Colace, Abstract).
Tanaka does not explicitly disclose a non-transitory digital storage medium having a computer program stored thereon to perform the recited method.
 	However, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also MPEP § 2143 , Exemplary Rationales D and F. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s method by storing it as a computer program in a non-transitory storage medium for the purpose of allowing a user’s vehicle to perform automatic and continued detection of the roadway ahead.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Colace as applied to claim 1 above, and further in view of Cobb (US 2014/0050355), hereinafter Cobb.

Claim 4: Tanaka is silent with respect to a vertical polarization filter configured to reduce or eliminate the horizontally polarized light rays
 	Cobb, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of optically characterizing surfaces.  Cobb discloses the use of a vertical polarization filter configured to reduce or eliminate specular reflection (from horizontally polarized light rays) [0057].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s device with a vertical polarization filter for the purpose of minimizing specular reflection effects (Cobb [0057]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Colace as applied to claim 1 above, and further in view of Schmitt et al. (US 5,218,206), hereinafter Schmidt.

Claim 15: Tanaka is silent with respect to a temperature sensor configured to provide an ambient temperature to the processor.
 	Schmitt, however, in the same field of endeavor of optical road condition determination, discloses a device comprising a temperature sensor configured to provide an ambient temperature value to a processor, by means of which the processor may evaluate an aggregate state of the water (“differentiation between a wet or icy road condition only by way of an additional temperature measurement”, Col. 2, Lines 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s device with a temperature sensor for the purpose of distinguishing between a road that is wet versus a road that is icy (Schmitt, Col. 2, Lines 8-12).

Allowable Subject Matter
Claims 6, 8, 10-11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6: None of the prior art of record, alone or in combination, teaches or discloses the device as claimed in claim 1, wherein the optical sensor comprises a first individual sensor comprising a first optical bandpass filter comprising the first bandwidth, and a second individual sensor comprising a second optical bandpass filter comprising the second bandwidth, wherein the optical sensor is configured to simultaneously produce the first image by means of the first individual sensor and the second image by means of the second individual sensor simultaneously; or
wherein the optical sensor comprises a third individual sensor comprising
exchangeable optical bandpass filters, the exchangeable optical bandpass filters comprising the first optical bandpass filter comprising the first bandwidth and the second optical bandpass filter comprising the second bandwidth, wherein the optical sensor is configured to produce, in succession, the first image by means of the third individual sensor comprising the first optical bandpass filter, and the second image by means of the third individual sensor comprising the second optical bandpass filter; or
wherein the optical sensor comprises a fourth individual sensor comprising a filter layer, wherein the filter layer is configured to divide pixels of the image produced by
the fourth individual sensor into two groups in a row-wise, column-wise or checkerboard-wise manner, wherein the first optical bandpass filter comprising the first bandwidth is arranged above the pixels of the first group, so that the pixels of the first group produce the first image comprising the first optical bandwidth, and the second optical bandpass filter comprising the second bandwidth is arranged above the pixels of the second group, so that the pixels of the second group produce the second image comprising the second optical bandwidth.

Claim 8: None of the prior art of record, alone or in combination, teaches or discloses the device as claimed in claim 1, wherein the processor is configured to produce a folded image, 
 	wherein the processor is configured to scan the combined image with pixels on a pixel-by-pixel or block-by-block basis by using a pixel window, to compute a weighted average of the values of the pixels of the pixel window, and to produce a folded image from the weighted averages, wherein positions of the weighted averages in the folded image match positions of the pixel windows in the combined image.

Claim 10: None of the prior art of record, alone or in combination, teaches or discloses the device as claimed in claim 1, wherein the additional optical sensor comprises an individual sensor comprising a polarization filter layer, wherein the polarization filter layer is configured to divide picture elements of the image produced by the individual sensor into two groups in a row-by-row, column-by-column, or checkerboard manner, wherein the first polarization filter is arranged above the picture elements of the first group, so that the picture elements of the first group produce the third image with the first polarization angle, and the second polarization filter is arranged above the picture elements of the second group, so that the picture elements of the second group produce the fourth image with the second polarization angle.

Claim 11: None of the prior art of record, alone or in combination, teaches or discloses the device as claimed in claim 1, wherein the optical sensor and the additional optical sensor are configured in an individual sensor comprising a filter layer, wherein the filter layer is configured to divide picture elements of the image produced by the individual sensor into four groups in a row-by-row, column-by-column, or checkerboard manner, 
 	wherein the first optical bandpass filter comprising the first bandwidth is arranged above the pixels of the first group, so that the pixels of the first group produce the first image comprising the first optical bandwidth, 
 	wherein the second optical bandpass filter comprising the second bandwidth is arranged above the pixels of the second group, so that the pixels of the second group produce the second image comprising the second optical bandwidth, 
 	wherein the first polarization filter is arranged above the picture elements of the third group, so that the picture elements of the third group produce the third image with the first polarization angle, and
 	wherein the second polarization filter is arranged above the picture elements of the fourth group, so that the picture elements of the fourth group produce the fourth image with the second polarization angle.

Claim 16: None of the prior art of record, alone or in combination, teaches or discloses the device as claimed in claim 1, wherein the processor is configured to sense a set of state values comprising information from the first image and the second image, and to provide a variable threshold as a function of the set while using an artificial-intelligence element or a neural network, and
to detect, while using the variable threshold, water in the combined image or an aggregate state of the water in the combined image.

Claim 17: None of the prior art of record, alone or in combination, teaches or discloses the device as claimed in claim 1, wherein the processor is configured to sense a set of state values comprising information from the third image and from the fourth image, and to provide a variable threshold as a function of the set while using an artificial-intelligence element or a neural network, and
to detect, while using the variable threshold, water in the combined image or an aggregate state of the water in the combined image.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896